DETAILED ACTION
In application filed on 02/05/2021, Claims 1-18 are pending. Claims 1-18 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 and 07/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, the limitation “a fluid unit” is recited twice on lines 2-3 as two distinct structures and this recitation renders the claim indefinite.  Applicant does not provide details on how the two “a fluid unit” are structurally different from each other. Therefore, for the purpose of expedited examination, “a fluid unit” on line 3 is interpreted as “another fluid unit”. 
Therefore, claims 2-18 are rejected by virtue of dependency on independent Claim1. 
Also, regarding Claims 6 and 10, the limitation “a micro array structure” is recited as two distinct structures and this recitation renders the claim indefinite.  Applicant does not provide details on how the two “a micro array structure” are structurally different from each other. Therefore, for the purpose of expedited examination, “a micro array structure” in Claim 10 is interpreted as “another micro array structure”. 
Finally, “a fluid unit” is also recited in Claims 13, 15 and 17. Applicant does not provide details on how the recited “a fluid unit” are structurally different from each other and also with the “a fluid unit” recited in Claim 1. Claims 13, 15 and 17 are unclear, thus rendered indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9 and 11-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kellogg et al. (US20010001060A1). 
Regarding Claim 1, Kellogg teaches a valve system for driving fluid, applied to a microfluidic chip, comprising:
a fluid unit (Fig 12D, ref. 509, referred to as separation chamber, 509) far away from (See Fig. 12D for arrangement) a rotation center (Para 0132, referred to as center of rotation);
a fluid unit (Fig. 12D, ref. 507, referred to as ballast chamber 507) close to (See Fig. 12D for arrangement) the rotation center (Para 0132, referred to as center of rotation);
a fluid transferring unit (Fig. 12D, ref. 512; referred to as capillary,512); and
a gas path pipeline (Para 0109, 0131, referred to as air ports or air channels, 514) for communicating the fluid unit close to the rotation center with the fluid unit far away from the rotation center (Para 0109, “…of the fluid chambers of this aspect of the invention is also connected with air ports or air channels, such as 514”); and wherein 
a rotation radius of a fluid outlet (referred to as decant channel 517) (see Para 0257, where Decant channel 517 is about 0.25 mm deep and has a cross-sectional diameter of about 0.25 mm; Decant channel inherently has a radius) of the fluid unit far away from the rotation center (See Annotated Fig 12D) is greater than a rotation radius of a fluid inlet (referred to as inlet of metering capillaries 502 and 503)(see Para 0130, …metering capillaries 502 and a second array of metering capillaries 503 inherently have a radius, wherein each of the capillaries has a cross-sectional diameter of from about 0.02 mm to about 1 mm) of the fluid unit close to the rotation center (See Annotated Fig 12D), the fluid outlet of the fluid unit far away from the rotation center is located at an end, away from the rotation center, of the fluid unit far away from the rotation center, and the fluid inlet of the fluid unit close to the rotation center is located at an end, close to the rotation center, of the fluid unit close to the rotation center (See Annotated Fig. 12D for structural arrangement);
the fluid transferring unit is a fluid pipeline (Fig. 12D, ref. 512; referred to as capillary,512), a fluid inlet end of the fluid pipeline is connected to the fluid outlet of the fluid unit far away from the rotation center and a fluid outlet end of the fluid pipeline is connected to the fluid inlet of the fluid unit close to the rotation center (See Annotated Fig. 12D for structural arrangement and fluidic connection);
wherein, a suction force of the fluid unit close to the rotation center and a suction force of the fluid pipeline are greater than a suction force of the fluid unit far away from the rotation center (put a citation , explanation here), and liquid in the fluid unit far away from the rotation center is transferred into the fluid unit close to the rotation center via the fluid pipeline under capillary action when centrifugation stops (see Para 0217, 0205, 0262; the device is capable of using centrifugal force to effect separation of constituent parts of the blood sample). 

Regarding Claim 2, Kellogg teaches the valve system for driving the fluid according to claim 1, wherein, a number of the fluid unit close to the rotation center is one (See Fig. 12D);
or, the number of the fluid unit close to the rotation center is at least two, and each of the at least two fluid unit close to the rotation centers is independently arranged (This limitation is optional).

    PNG
    media_image1.png
    929
    883
    media_image1.png
    Greyscale

See Annotated Fig. 12D
Regarding Claim 3, Kellogg teaches the valve system for driving the fluid according to claim 1, wherein the fluid unit close to the rotation center is a chamber (Fig. 12D, ref. 507, referred to as ballast chamber 507) or a segment of a fluid pipeline structure (this limitation is optional). 

Regarding Claim 4, Kellogg teaches the valve system for driving the fluid according to claim 3, wherein, the fluid unit close to the rotation center is the chamber (Fig. 12D, ref. 507, referred to as ballast chamber 507), and the chamber is a thin chamber with a chamber height from 0.01mm to 2mm (Para 252, …depth in the platform surface of about 0.75 mm) or a thick chamber with the chamber height from 2mm to 10mm (This limitation is optional).

Regarding Claim 5, Kellogg teaches the valve system for driving the fluid according to claim 3, wherein, the fluid unit close to the rotation center (Fig. 12D, ref. 507, referred to as ballast chamber 507) is the segment of the fluid pipeline structure (See Annotated Fig. 12D for structural arrangement), and a cross section of the fluid pipeline structure has an equivalent diameter from 0.01mm and 2mm (Para 0134, channel 512 …as a cross-sectional diameter of about 0.1 mm to about 1 mm).

Regarding Claim 6, Kellogg teaches the valve system for driving the fluid according to claim 1, wherein, a micro array structure (Fig. 12D, ref 502, referred to as first array of metering capillaries 502)  is provided on an inner wall (the fluid connection of the first array of metering capillaries 502 inherently teaches this limitation) of the fluid unit close to the rotation center (See Annotated 12D for structural arrangement), and the micro array structure is circular, elliptic or polygonal (Para, 0130, wherein each of the capillaries has a cross-sectional diameter of from about 0.02 mm to about 1 mm; the circular structure is inherently taught).

Regarding Claim 8, Kellogg teaches the valve system for driving the fluid according to claim 1, wherein, the number of the fluid pipeline is one (See Annotated Fig. 12D for structural arrangement);
or, a plurality of fluid pipelines are provided, and each of the plurality of fluid pipelines is independently arranged (this limitation is optional).

Regarding Claim 9, Kellogg teaches the valve system for driving the fluid according to claim 1, wherein, the shape of a cross section of the fluid pipeline (Fig. 12D, ref. 512; referred to as capillary,512) is rectangular, circular or elliptic (Para 0134, ….channel 512 which is from about 0.1 mm to about 1 mm deep and has a cross-sectional diameter of about 0.1 mm to about 1 mm; the circular structure is inherently taught), and the cross section of the fluid pipeline has the equivalent diameter from 0.01mm to 2mm (Para 0134, channel 512 …as a cross-sectional diameter of about 0.1 mm to about 1 mm).

Regarding Claim 11, Kellogg teaches the valve system for driving the fluid according to claim 1, wherein one or more valve systems for driving (Para 0079, 0082-0083, capillary microvalves; Fig, 12D, ref. 515, referred to as sacrificial valves) the fluid are arranged in a radial direction of a microfluidic chip (Para 0088, referred to as disk) and a circumferential direction of the microfluidic chip (Para 0088, capillary valve cross-sectional dimensions as well as the position and extent along the radial direction of the fluid handling components of the platforms of the invention). 

Regarding Claim 12, Kellogg teaches the valve system for driving the fluid according to claim 1, wherein a rotation central position of the valve system for driving the fluid (Fig, 12D, ref. 515, referred to as sacrificial valves) is located  (See Annotated Fig. 12D) outside a reactor (Para 0082, referred to as reaction chambers; Para 0215, reaction chamber is in close proximity to a heater and thermistor) or inside the reactor (this limitation is optional).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Kellogg et al. (US20010001060A1) in view of Kijima (US20150273465A1) as evidenced by Hawach Scientific “Inert Support And Matters Needing Attention of Chromatography Filter Paper”. 
Regarding Claim 7, Kellogg teaches the valve system for driving the fluid according to claim 1, wherein, a fluid adsorbing structure in block-shaped or layer-shaped is provided in the fluid unit close to the rotation center (Fig. 12D, ref. 507, referred to as ballast chamber 507), and the fluid absorbing structure is not configured to react with a sample to be tested.

Kellogg does not teach that a fluid adsorbing structure in block-shaped or layer-shaped is provided in the fluid unit close to the rotation center, and the fluid absorbing structure is not configured to react with a sample to be tested.

Kijima, directed towards an analyzing device which includes: a first inlet for collecting a sample liquid, a first capillary cavity connected to the first inlet and which is capable of collecting a sample liquid by a capillary force via the first inlet, and a holding chamber in communication with the first capillary cavity and which accepts the sample liquid in the first capillary cavity transferred by a centrifugal force generated by a rotation around an axial center (Para 0052) teaches that since a relatively large amount of surplus sample liquid is discharged to the overflow chamber 158, a water-absorbing member such as absorbent cotton or filter paper may be positioned in the overflow chamber 158 to prevent liquid spill during disposal (Para 0385). Filter paper inherently is layer-shaped. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kellogg and Kijima to use a fluid adsorbing structure in block-shaped or layer-shaped in the fluid unit close to the rotation center, as taught by Kijima, to allow for the prevention of liquid spill during disposal in the overflow chamber, 158 via the positioning of a  water-absorbing member such as absorbent cotton or filter paper (Kijima, Para 0385). Doing so allows for the mitigation or elimination of spillages which may lead to sample contamination which in turn may impact sample integrity during analysis. 
 Also, Hawach Scientific teaches that filter paper, a common filter tool in the chemical laboratory, made from cotton fiber serves as inert support in chemical analysis and this is evidence that it is well known to one of ordinary skill in the art that filter paper is not configured to react with a sample to be tested.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Kellogg et al. (US20010001060A1). 
Regarding Claim 10, Kellogg teaches the valve system for driving the fluid according to claim 1, wherein, a micro array structure (Para 0130, referred to as capillary junction 511) is provided on an inner wall of the fluid pipeline (Fig. 12D, ref. 512; referred to as capillary,512), and the micro array structure may be circular, elliptic or polygonal (Para 0133, capillary junction 511 are further fluidly connected with channel 512 which is from about 0.1 mm to about 1 mm deep and has a cross-sectional diameter of about 0.1 mm to about 1 mm; the circular structure is inherently taught).

Kellogg does not explicitly teach that a micro array structure (another micro array structure) is provided on an inner wall of the fluid pipeline. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of t the valve system for driving the fluid and could seek the benefits associated with the disposition of a(another) micro array structure on an inner wall of the fluid pipeline. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have this claimed structural arrangement to provide the desired optimal performance.





Allowable Subject Matter
Claims 13-18 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Kellogg, neither teaches nor fairly suggests that a method for using the valve system for driving fluid, applied to the valve system for driving the fluid according to claim 1, comprises:
performing affinity modification on a fluid pipeline and a fluid unit close to the rotation center by surfactant;
or, adding the surfactant to liquid in a fluid unit far away from the rotation center in a case that the fluid pipeline and the fluid unit close to the rotation center are non-affinity phenotype (as claimed in Claim 13).
Moreover, Claims 14-18 would be allowable because of its dependence on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797                                                                                                                                                                                             

.